JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplement thereto filed by appellant. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed January 5, 2001, dismissing appellant’s complaint as frivolous, be affirmed. To the extent appellant seeks damages, appellees are immune. See Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978). Moreover, the district court and this court lack jurisdiction to review decisions of the United States Supreme Court. See Marin v. *16Suter, 956 F.2d 339 (D.C.Cir.1992) (per curiam).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.